Citation Nr: 0910458	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-04 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative changes at 
L4-5 and minimal compression fracture to T12, claimed as a 
lower back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Father


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1981 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 rating decision of the 
Phoenix, Arizona regional office (RO) of the Department of 
Veterans Affairs (VA).  That decision denied entitlement to 
service connection for degenerative changes at L4-5 and 
minimal compression fracture at T12.

The Veteran testified at a July 1997 hearing before a hearing 
officer.  A transcript of the hearing has been associated 
with the claims folder.

In October 1998, the Board remanded this appeal.  In November 
1999, the RO told the veteran that it had "cancelled" his 
appeal because he had not furnished requested treatment 
records.

There is no legal or regulatory provision that permits an 
appeal to be "cancelled" for failure to furnish requested 
information following a remand.  Regulations provided in 
1999, as now, that once an appeal was perfected, only a 
veteran or his representative could withdraw the appeal.  
38 C.F.R. § 20.204 (2002 & 2008).  The regulations then, as 
now, also required the RO to return the case to the Board 
following a remand, unless the benefit was allowed or the 
appeal was withdrawn.  38 C.F.R. § 19.38 (2008).

In January 2008, subsequent to issuance of the statement of 
the case (SOC), the Veteran submitted evidence pertinent to 
the claim on appeal.  This evidence was accompanied by a 
waiver of RO and VAMC consideration.  See 38 C.F.R. § 20.1304 
(2008).

The Veteran withdrew his request for a Board hearing in 
January 2008.


FINDING OF FACT

Competent medical demonstrates that there is a nexus between 
the Veteran's degenerative changes at L4-5 and minimal 
compression fracture to T12 and service.


CONCLUSION OF LAW

Degenerative changes at L4-5 and minimal compression fracture 
to T12 was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).
The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).   
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Factual Background

The Veteran's service treatment records are negative for any 
symptoms, treatments or diagnoses of any back condition.

A November 1995 VA orthopedic examination reflects the 
Veteran's complaints of low back pain with any kind of 
increased activity or while standing or sitting for a long 
period of time.  According to the examiner, the Veteran 
reported that he had not experienced any back injuries or 
back pain while in the military.  He reported first being 
seen by a private chiropractor for back pain following a 
workplace injury in July 1994.  

Physical examination revealed a full range of spinal motion, 
no objective evidence of pain on motion, and no evidence of 
any neurological involvement.  Diagnoses of chronic lumbar 
pain, probably associated with back musculature, an "old" 
minimal compression fracture to T12, and mild degenerative 
changes confined to L4-5 of the lumbar spine.  

At a March 1997 VA orthopedic examination, the Veteran 
reported that he had injured his back following a 1983 
parachute jump.  The examiner noted this history contradicted 
the history given at the November 1995 VA examination; the 
Veteran explained that the earlier examiner misunderstood his 
responses.  Physical examination was negative for tenderness 
on palpation, any muscle spasms, or pain on percussion of the 
midline lumbar spine, and muscle strength was within normal 
limits.  The examiner noted that there was "a severe 
conflict in [the Veteran's] history today and the history 
recorded" in the 1995 examination, but did not offer an 
opinion regarding direct service connection.

A July 1994 Worker's Report indicates that the Veteran was 
injured lifting heavy material while employed as a material 
handler.  The Veteran complained of low back pain, and 
physical examination revealed tenderness on palpation of the 
right sacroiliac joint and at the lumbosacral junction.  His 
lumbar range of motion was restricted in all planes due to 
pain.  The Veteran reported that he did not have any pre-
existing impairment or disease that affected his present 
condition.  Accompanying treatment records reflect the 
Veteran's continued complaints of low back pain.  A second 
low back injury at work was noted in August 1994.

VA treatment records dated between January and March 1997 
reflect the Veteran's reports of an "old" low back injury.  

At his July 1997 RO hearing, the Veteran testified that he 
injured his back during an air combat assault operation in 
approximately 1985, after making a hard night landing.  He 
testified that he had made 47 jumps during service, that he 
did not seek treatment for his back condition during service, 
that he waived his discharge examination and that he did not 
seek treatment for his back condition until approximately 
1993.  The Veteran's father, a retried non-commissioned 
officer, testified that the Veteran did not suffer from any 
back conditions prior to service.  He also testified that in 
his experience, a first sergeant would not refer a solider to 
a doctor unless they were "immobile" and not for "aches 
and pains that the average infantry man gets everyday."

A September 1998 VA spinal X-ray yielded an impression of a 
"normal appearing lumbar spine".  A March 2000 treatment 
note reflects the Veteran's complaints of low back pain for 
the past two days.

An April 2004 private anesthesiology treatment note reflects 
the Veteran's complaints of radiating low back pain that had 
been present for approximately 15 years.  Physical 
examination revealed tenderness over the lower lumbar 
vertebrae and over the paraspinal muscles up to the T12 area.  
A MRI revealed a L5-S1 right paracentral and lateral disc 
protrusion with some impingement of the right S1 nerve root.  
An assessment of disc herniation with back pain and 
radiculitis into the right lower extremity was made, and a 
lumbar epidural at L5-S1 was performed.

A June 2004 private treatment summary from Dr. W. D. 
indicates that the Veteran had been in treatment since 
January 2004 for L5-S1 small midline disc protrusion with an 
annular tear to the right side of S1 impingement.  The 
physician opined that "you must consider that a lot of this 
man's low back pain stems from his time in the military 
service when he was jumping from helicopters."

A November 2004 private MRI found degenerative disc changes 
at L5-S1 that caused mild to moderate right and very mild 
left L5-S1 neural canal impingement.  An impression of slight 
right neural canal impingement at L2-3 and L3-4 was also 
made.

Radiating low back pain was again noted in a May 2005 private 
neurosurgical consultation from Dr. N. T.  Physical 
examination noted significantly decreased back range of 
motion, with increase pain on extension.  The neurosurgeon 
noted that "there is no doubt that the patient has become 
progressively worse over the years and that his pain started 
shortly after a bad parachute jump."

A January 2007 VA lumbar spine X-ray noted evolving 
osteogenic and discogenic degenerative changes of the lower 
lumbar spine.  An impression of pronounced L5-S1 degenerative 
disc changes with mild to moderate bilateral neural foraminal 
narrowing resulting from a disc bulge and posterior 
osteophyte formation was made in a March 2007 VA MRI.  It was 
noted that the findings had "progressed on the left" since 
the November 2004 MRI.

A January 2008 private progress note from Dr. T. B. indicates 
that the Veteran was still taking chronic narcotic pain 
medications to control his lower back pain and noted that he 
had "no new problems."  The physician noted that he had 
reviewed "some medical records and X-rays" produced by the 
Veteran, and opined that 1994 radiographic findings "were 
not from an acute work event but were secondary to years of 
overuse and trauma to [the Veteran's] spine."  This overuse 
and trauma was "most likely secondary to his years in the 
military from a single or many parachute jumps" and that 
"the acute pain he was experiencing at that time was most 
likely a muscular issue."

Analysis

The Veteran has a current disability as diagnostic studies 
have consistently shown lumbar degenerative disc changes at 
L5-S1, among other lower back conditions.  The only service 
personnel record in the claims folder consists of a DD-214, 
showing that the veteran's primary specialty during service 
was as an infantryman.  He is competent to report that his 
duties involved parachute jumps and that he experienced a 
back injury following a parachute jump.  There is no evidence 
contradicting his report of parachute jumps or that he had an 
injury for which he did not seek treatment.

There is conflicting evidence as to whether the Veteran's 
current disability is related to the purported in-service 
injury.  The Veteran has offered competent testimony that 
there has been a continuity of symptoms from the time of the 
in-service injury to the present.  Multiple private opinions, 
including a June 2004 private opinion, a May 2005 private 
neurosurgical opinion, and a January 2008 private opinion, 
support a finding of a link between the purported in-service 
injury and service.

The evidence against such a link include the negative service 
treatment records, the conflict between the history reported 
by the Veteran in his November 1995 and March 1997 VA 
orthopedic examinations, and his report in July 1994 that he 
did not have any pre-existing back injuries following a work-
related back injury.

All of the competent medical opinions of record find a nexus 
between the Veteran's current back condition and his service.  
The November 1995 VA orthopedic examiner attributes the 
Veteran's lumbar back condition an "old" minimal 
compression fracture but does not indicate the etiology of 
that condition.  The January 2008 private examiner attributes 
the 1994 radiographic findings not to a purported work-
related injury, but to overuse and trauma incurred during 
service.  Although the March 2007 VA orthopedic examiner 
questioned the accuracy of the Veteran's reported medical 
history, no nexus opinion regarding his lumbar back condition 
was offered by the examiner.

Resolving reasonable doubt in the Veteran's favor, however, 
the Board finds that the elements necessary for the grant of 
service connection have been satisfied and the appeal is 
granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for degenerative changes at 
L4-5 and minimal compression fracture to T12 is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


